DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 7/25/22 are acknowledged and entered. Claims 2, 8 and 14 are cancelled, and their limitations have been incorporated into independent claims 1, 7 and 13. Claims 1, 3-7, 9-13 and 15-18 are pending.1
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okura (“Teleoperation of mobile robots by generating augmented free-viewpoint images”, published in the 2013 IEEE/RSJ International Conference on Intelligent Robots and Systems, previously cited).2 3	Regarding claims 1, 7 and 13, Okura teaches an image processing apparatus that causes a display apparatus to display identification information for identifying an imaged target object, the image processing apparatus comprising 	a robot (Section IV-B-1),	a processor, wherein the processor accepts a captured image generated by capturing an image of the target object (Section IV-B-1), 	detects the identification information for identifying the target object by processing the captured image (Section IV-B-1), and 	generates a combined image that is a combination of the captured image and the identification information and causes the display apparatus to display the combined image (Section IV-B-2), and	in the combined image, the identification information is superimposed on the target object in the captured image (Section IV-D),	wherein the identification information is a numeral or a letter (Fig. 3).4	Regarding claims 3, 9 and 15, Okura teaches a color of the identification information is complementary to a color of a background of the identification information (Section IV-B-1).	Regarding claims 4, 10 and 16, Okura teaches the processor accepts a plurality of captured images showing the captured target object, processes the captured images and generate the combined images, and generates first statistical information on a result of the processing performed on a first captured image containing a first target object to generate a first combined image containing the first statistical information (Section IV-C).	Regarding claims 5, 11 and 17, Okura teaches the processor generates second statistical information containing the first statistical information and a result of the processing performed on a second captured image containing a second target object to generate a second combined image containing the second statistical information (Section IV-C).	Regarding claims 6, 12 and 18, Okura teaches  the first or second statistical information contains the number of cases where the identification information has not been successfully detected (Section IV-C).
Response to Arguments
5.       Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive. Applicant argues that the cited art fails to teach the identification information being a numeral or a letter. Applicant’s Remarks dated 7/25/22, pages 6-8. However, Okura teaches this limitation.	Section IV-D discusses the environmental information that the camera images. As shown in Fig. 3,5 this includes letters. As a result, Okura teaches this limitation and anticipates the claims. The remaining limitations and claims are anticipated for the reasons set forth above.	
    PNG
    media_image1.png
    360
    334
    media_image1.png
    Greyscale
	                                                Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.6
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/MATTHEW MIKELS/            Primary Examiner, Art Unit 2876                                                                                                                                                                                            


    
        
            
        
            
        
            
    

    
        1 The Information Disclosure Statements (IDS) dated 6/21/22 and 6/28/22 were filed after the Non-final Office Action dated 4/29/22. They are in accordance with the applicable rules, and they have been considered by the Examiner. Annotated copies of the two submitted IDSs have been attached to this Office Action.
        2 See Non-patent literature dated 4/29/22.
        3 In addition to the cited portions, please see also the associated figures.
        4 See also additional discussion below.
        5 See annotated figure.
        6 The Examiner can also be reached at matthew.mikels@uspto.gov.